UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1119


WILLIAM SCOTT DAVIS, JR.,

                     Plaintiff - Appellant,

              v.

W. EARL BRITT; JAMES C. FOX; JAMES C. DEVER, III; LOUISE W.
FLANAGAN; TERRENCE W. BOYLE; MALCOLM J. HOWARD; JAMES C.
GATES; REBECCA BEACH SMITH,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Max O. Cogburn, Jr., District Judge. (5:16-ct-03211-BA)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott Davis, Jr., appeals the district court’s order rejecting his

postjudgment filings as frivolous. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Britt,

No. 5:16-ct-03211-BA (E.D.N.C. Dec. 12, 2016).          We deny all of Davis’ pending

motions, including his motions to remand and to appoint a guardian ad litem. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            2